              Case 2:19-cv-00342-RAJ Document 44 Filed 05/12/20 Page 1 of 3




 1
                                                                 The Honorable Richard A. Jones
 2

 3

 4

 5

 6

 7

 8

 9
                            UNITED STATES DISTRICT COURT
10                    FOR THE WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
11

12
      JOSEPH P. TRAUTT, JR. and                      Civil Action No. 2:19-cv-00342-RAJ
13    CATHERINE TRAUTT,
                                                     ORDER DENYING MOTION TO
14                          Plaintiffs,              MODIFY CASE SCHEDULE
15           v.

16    KEYSTONE RV COMPANY, an Indiana
      for profit corporation,
17

18                          Defendant.

19

20
            This matter is before the Court on Plaintiffs’ motion to amend the case schedule.
21
     Dkt. # 39. For the following reasons, Plaintiffs’ motion is DENIED.
22
            This is a products liability action arising from injuries that Mr. Trautt allegedly
23
     sustained while using the dinette table/bed in a 2017 Passport Elite travel trailer. See
24
     generally Dkt. # 1-2. On April 17, 2019, the Court issued a scheduling order in this case,
25
     setting a trial date and related pre-trial deadlines. Dkt. # 11. On April 2, 2020, in
26


     ORDER - 1
              Case 2:19-cv-00342-RAJ Document 44 Filed 05/12/20 Page 2 of 3




 1   response to the COVID-19 outbreak, the Court continued the trial date to September 28,
 2   2020. Dkt. # 37. Plaintiffs now move to modify the scheduling order to allow them to
 3   designate an additional expert witness and file two additional motions for summary
 4   judgment. Dkt. # 39.
 5          Once a district court files a pretrial scheduling order pursuant to Federal Rule of
 6   Civil Procedure 16, “that rule’s standards control[ ].” Johnson v. Mammoth Recreations,
 7   Inc., 975 F.2d 604, 607-608 (9th Cir. 1992). As Rule 16(b)(4) explains: “A schedule may
 8   be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).
 9   To show “good cause” a party must show that they could not meet the deadline imposed
10   by the scheduling order despite its diligence. Johnson, at 609. While a court may
11   consider the “existence or degree of prejudice” to the opposing party, the focus of the
12   court’s inquiry is upon the moving party’s explanation for failure to timely move for
13   leave to amend. Id.
14          Plaintiffs first seek leave to disclose an additional expert witness to testify
15   regarding the reasonableness of Mr. Trautt’s medical expenses. The deadline to disclose
16   expert witnesses was November 6, 2019. Dkt. # 11. Plaintiffs claim that an additional
17   witness is now necessary because Defendant refused to stipulate to the reasonableness of
18   Mr. Trautt’s medical expenses. But Plaintiffs knew, or should have known, that this
19   would be an issue in their case before the expert witness disclosure deadline. The fact
20   that Defendant, nearly four months after the deadline, refuses to stipulate to the
21   reasonableness of these expenses (as is their right) does not justify an extension.
22          Plaintiffs also request leave to file two additional motions for summary judgment
23   on Defendant’s liability and the reasonableness of Mr. Trautt’s medical expenses. Dkt. #
24   39 at 3. The dispositive motions deadline in this case was February 4, 2020. Dkt. # 11.
25   On January 7, 2020, Plaintiffs filed a single motion for summary judgment on some of
26   Defendant’s affirmative defenses. Dkt. # 29. Three weeks later, Plaintiffs took the

     ORDER - 2
              Case 2:19-cv-00342-RAJ Document 44 Filed 05/12/20 Page 3 of 3




 1   deposition of Defendant’s 30(b)(6) witness, during which Plaintiffs contend “dispositive
 2   issues germaine [sic] to liability and defenses thereto were specifically addressed.” Dkt.
 3   # 39 at 2. Even if Plaintiffs’ intended motion for summary judgment was dependent on
 4   the deposition testimony, they could have requested an extension before the disposition
 5   motions deadline passed. Following Plaintiffs’ lead in relying upon Shakespeare to
 6   advance their point: “[t]ime is the old justice that examines all such offenders.” WILLIAM
 7   SHAKESPEARE, AS YOU LIKE IT, act 4, sc. 1. Waiting nearly three months to seek relief
 8   does not constitute diligence or meet this Court’s expectation of timely action warranting
 9   the relief requested. See LCR 7(j) (“A motion for relief from a deadline should,
10   whenever possible, be filed sufficiently in advance of the deadline to allow the court to
11   rule on the motion prior to the deadline.”).
12          When the Court issues a scheduling order, it intends the parties to take it seriously.
13   Wong v. Regents of the Univ. of Cal., 410 F.3d 1052, 1060 (9th Cir. 2005) (“Parties must
14   understand that they will pay a price for failure to comply strictly with scheduling and
15   other orders, and that failure to do so may properly support severe sanctions and
16   exclusions of evidence.”). Here, Plaintiffs have not established “good cause” warranting
17   a modification of the case schedule. Accordingly, Plaintiffs’ motion is DENIED. Dkt. #
18   39.
19          DATED this 12th day of May, 2020.
20

21

22
                                                       A
                                                       The Honorable Richard A. Jones
23
                                                       United States District Judge
24

25

26


     ORDER - 3
